DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed by the applicant on September 29, 2020.
Claims 1-4 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.

Information Disclosure Statement
        The information disclosure statement (IDS) submitted on September 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 4  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 1 is being used as the most representative of the independent claims set 1, 3 and 4. Step 1: the claimed invention falls under statutory categories of a system, a process, and a machine. However, Step 2A Prong 1: because the claims recites a system, a method and a non-transitory computer-readable storage medium to …, upon receipt of business document data including a template that is addressed to a specified recipient…, the received business document data in association with identification information of the recipient and identification information of an issuer of the business document data;…a first template having prescribed items set therein, a second template having items different from the prescribed items, and identification information identifying a target that needs to use the second template; …configured to perform a process including accessing, in displaying the business document data,…, determining whether either the recipient or the issuer is the target that needs to use the second template, and upon determining that the recipient or the issuer is the target that needs to use the second template, applying the second template to the business document data, wherein the process further includes applying the first template to the business document data upon determining that neither the recipient nor the issuer is the target that needs to use the second template, determining whether the first template has been customized, and upon determining that the first template has been customized, storing the customized first template as the second template in association with the identification information in the second memory.

These limitations, describe a system, a method and a non-transitory computer-readable storage medium for identifying and categorizing user information to identify the right template(s) to certain method of organizing human activity in the form of engaging in commercial or legal interactions by evaluating business information to manage and establish possible agreements, contracts and/or legal obligations. As disclosed in the specification, this invention allows to digitize and process original invoices electronically, which leads to saving labor for management and storage of paper-or PDF-based invoices. 

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claims as a whole, while looking for its additional element(s) of non-transitory computer-readable storage medium; a first and second memory; network; a terminal device; processor and a computer individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05f) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)), after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. Therefore, this is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claim is found to be directed to the abstract idea identified by the examiner.


Step 2B: For claims 1, 3 and 4, these claims recite the additional elements: non-transitory computer-readable storage medium; a first and second memory; network; a terminal device; processor and a computer and these are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claim 2, it covers or falls under the same abstract idea of a method of organizing human activity. It describes additional limitations steps of:
Claim 2: further describes the abstract idea of the invoice management system and the identification information that must be held its respective template.
Therefore, the additional element(s) previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 


Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Allin (U.S. Pub No. 20090012886 A1) in view of Yang (U.S. Pub No. 20090043689 A1).     
Regarding claim 1: 
An information processing apparatus comprising: (claim 1)
Allin teaches:
a first memory that stores therein, upon receipt of business document data including a template that is addressed to a specified recipient, (“the server 101 of the payment management system 100 includes a memory unit 101A that stores the invoice details. In some embodiments, the server also stores a history of changes made to the invoice (e.g., which party made which changes and when) and also stores the content of chat window 421. In some embodiments, this information is stored in the form of a log that allows a user to review the changes and comments that led to the current form of the invoice.” ¶0038; Fig 1 (100, 101A); Fig 4b (421)) Examiner note: Under BRI, the template that is addressed to a specified recipient is being interpreted as the “log that allows a user to review the changes and comments that led to the current form of the invoice” to see the final form. Also refer to ¶0023 for formatting templates details. As for the first and second memory, these are being interpreted as the same function that “memory unit 101A” perform to retrieve templates in relation to the issuer or biller (refer to ¶0038). The same can be appreciated in the applicant’s specification and drawings for “Template Storage Unit 17”, meaning that the plurality of these memories are all integrated in the same unit. 
from a terminal device over a network, (“FIG. 1 illustrates a payment management system 100 according to an embodiment of the invention. A server 101 is connected to a payor terminal 103 and a payee terminal 105. The server 101 contains a computer readable memory 101A (e.g., a hard drive) and a processor 101B. The server also includes hardware for connection to a local area network (LAN) and the Internet.” ¶0019; Fig 1 (103; 105 and 107)) Examiner note: Also refer to ¶0020-21 for more terminal details.
the received business document data in association with identification information of the recipient and identification information of an issuer of the business document data; (“The payor requests an invoice from the system (step 601), initiates the creation of the invoice (step 603), and enters/edits invoice details (step 605). After the payor has entered/edited the details of the invoice, the payor either sends the invoice to the payee (step 607) or saves the invoice without sending it to the payee. If the invoice is not sent, the payor can make further changes to the invoice (step 605). If the payor is ready to send the invoice to the payee (step 607), the payor makes a determination regarding the specified billing setting. If the payor wishes to use specified billing (i.e., payor-specified billing), a “lock” is placed on the invoice (step 609). The payee is then able to review the invoice details (step 611) and either approve or reject the invoice (step 613).” ¶0045-46; Fig 6 (605 and 607); Fig 9 (907 and 909)) Examiner note: Under BRI, the business document data is being interpreted as the “entered/edited details of the invoice, the payor either sends the invoice to the payee (step 607)” and the recipient is being interpreted as either the “payor”. Also, refer to ¶0054-56 for more invoice details regarding to identification information from the payor.
a second memory that stores therein a first template having prescribed items set therein, a second template having items different from the prescribed items, and identification information identifying a target that needs to use the second template; and (“FIG. 4 a shows the graphical user interface that is presented to a party that is entering the invoice details (e.g., the payee, the payor, or a third party estimator). The user interface of this example includes editable text fields for a project name 401, a contract number 403, and a date 405. Also included is an editable text table 407 containing fields for a billing item/payee name, a percent completed, a scheduled payment value, and an amount to be paid in the invoice. When creating or editing an invoice, these fields can be changed and new entries can be added to the table 407. When finished, the user clicks button 409 to save the changes. Alternatively, the user can click button 411 to discard any changes and revert to the previous version of the invoice.” ¶0032; Fig 4 (407)) Examiner note: Under BRI, the first template is being interpreted as the “previous version of the invoice” and the second template as the new version of the editing invoice in where “these fields can be changed and new entries can be added to the table 407”. For the first and second memory, this are being interpreted as the same function that “memory unit 101A” perform to retrieve templates in relation to the issuer or biller (refer 
a processor that is coupled to the first memory and the second memory and is configured to perform a process including accessing, in displaying the business document data, the second memory, determining whether either the recipient or the issuer is the target that needs to use the second template, (“The processor is configured to generate two related invoices—a first invoice between the first and second parties, and a second invoice between the second and third parties. The processor is configured to selectively operate in a specified billing mode for the first invoice and for the second invoice. While operating in the specified billing mode for the first invoice, invoice details are entered by the first party. While not operating in the specified billing mode for the first invoice, invoice details are entered by the second party. Similarly, for the second invoice, invoice details are entered by the second party when specified billing is turned on and by the third party when specified billing is turned off.” ¶0004; Fig 1 (101B); Fig 4a and Fig 5) Examiner note: The determination step of the system and how the system determines who is the target that needs the second template was not further explained in the applicant’s specifications. However, under BRI this step is being interpreted as the ability of switching with the “specified billing mode” in where a payor enters the invoice details for the payee to fill and when the mode is turn off, the payee is the one entering the invoice details for the payor to approve, as stated in ¶0003 for this reference. For the first and second memory, this are being interpreted as the same function that “memory unit 101A” perform to retrieve templates in relation to the issuer or biller (refer to ¶0038). The same can 
and upon determining that the recipient or the issuer is the target that needs to use the second template, applying the second template to the business document data, (“FIG. 6 illustrates a method of using the payment management system 100 where the specified billing setting is changed during the creation of the invoice. The payor requests an invoice from the system (step 601), initiates the creation of the invoice (step 603), and enters/edits invoice details (step 605). After the payor has entered/edited the details of the invoice, the payor either sends the invoice to the payee (step 607) or saves the invoice without sending it to the payee. If the invoice is not sent, the payor can make further changes to the invoice (step 605).” ¶0045; Fig 6 (605 or 623); Fig 9 (907 and 909)) Examiner note: Also, refer to ¶0047 to see the additional changes a payor and a payee can do. 
wherein the process further includes applying the first template to the business document data upon determining that neither the recipient nor the issuer is the target that needs to use the second template, determining whether the first template has been customized, (“FIG. 4 a shows the graphical user interface that is presented to a party that is entering the invoice details (e.g., the payee, the payor, or a third party estimator). The user interface of this example includes editable text fields for a project name 401, a contract number 403, and a date 405. Also included is an editable text table 407 containing fields for a billing item/payee name, a percent completed, a scheduled payment value, and an amount to be paid in the invoice. When creating or editing an invoice, these fields can be changed and new entries can be added to the table 407. When finished, the user clicks button 409 to save the changes. Alternatively, the user can click button 411 to discard any changes and revert to the previous version of the invoice.” ¶0035-36; Fig 4a (411)) Examiner note: Under BRI, the first template is being interpreted as the “previous version of the invoice” by clicking “click button 411” and/or assuming the user maintains the default version of the invoice form presented in Fig. 4. The system also can determine when this first template is being edited as it would be overwritten and customized once the user click the “click button 409” after adding new entries as stated above. 
and upon determining that the first template has been customized, storing the customized first template as the second template in association with the identification information in the second memory. (“As described above, the server 101 of the payment management system 100 includes a memory unit 101A that stores the invoice details. In some embodiments, the server also stores a history of changes made to the invoice (e.g., which party made which changes and when) and also stores the content of chat window 421. In some embodiments, this information is stored in the form of a log that allows a user to review the changes and comments that led to the current form of the invoice.” ¶0038; Fig 4b (427)) Examiner note: Under BRI, the storage of customized first templates is being interpreted as the “history of changes made to the invoice”. For the first and second memory, this are being interpreted as the same function that “memory unit 101A” perform to retrieve templates in relation to the issuer or biller. The same can be appreciated in the applicant’s specification and drawings for “Template Storage Unit 17”, meaning that the plurality of these memories are all integrated in the same unit. Also, refer to ¶0036 for example details and ¶0035 for more information regarding the display of changes and previous invoices display.

Moreover, Allin does explicitly teaches the storage of the template per se, but rather its changes, however Yang teaches such storage of customized templates ready for retrieval: “A template manager 103, accessible in one embodiment via a user interface (UI) 95, provides the ability for users to design billing templates, thus selecting data elements that will be rendered from the registered source applications and configure the layout of a bill. A template assignment module 104 provides the ability for users, via UI 95 or another modality, to define rules and assign different templates to specific customers or customer categories. BPA 100 thus allows billing personnel to create multiple billing templates based on customer need using the template management tool 103” ¶0104; Templates are made up of content areas. Within each content area, the user can place pre-defined content items chosen from a list of available items from the registered data sources. Pre-defined content items include data items, which comprise data taken directly from the data source. Pre-defined content items also include message items, which comprise messages stored in a database 77. The user can also create and incorporate custom content items. The custom content items can comprise, for example, text (e.g., free-form text entered by the user) and an image (e.g., any graphic, such as a company logo, a holiday image, etc.)” ¶0150; Fig 1 (77); Fig 2 (103)). Examiner note: Also, refer to ¶0235-238 for templates retrieval using a “bill presentment engine (BPE) 600” and “a transaction number” as stated in ¶0235, and ¶0229 to learn about the use of “template management module 103” for template designs. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Allin with the ability of storing entire templates Yang because “Customization of bills for clients can be expensive and wasteful of resources. The expense and wastefulness increases with the size of the customer base an entity such as a business is attempting to accommodate. However, by not so customizing, a company can find themselves in the position of having to respond to customer dissatisfaction and/or confusion. Such a reactive response can also be expensive and wasteful, and can lead to further loss of good will” (Yang; ¶0015).

Regarding claim 2: 
The combination of Allin and Yang, as shown in the rejection above, discloses the limitations of claim 1.
Allin does not explicitly teaches the following limitation(s), however, Yang teaches:
wherein the identification information identifying the target that needs to use the second template includes at least one of a mail address or a place (“Referring again to FIG. 1, bill presentment module 105 of BPA 100 allows a user to construct a bill for presentment. When users construct a bill for presentment, they can place data anywhere on the bill. Specific billing items and associated information such as amount, quantity, pricing, tax, and any other supporting information can be placed in the “Lines and Tax” region. Any additional information, or detailed “children” lines of these billing lines, can be placed in the “Details” region. Outside the “Lines and Tax” and “Details” regions, a user can place all non-billing specific items, such as addresses, reference information, payment terms, dates, contact information, balances, messages, etc.” ¶0225; Fig 1 (105) Fig 3E (341)) Examiner note: 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Allin with the ability of storing entire templates tailored for each recipient by requesting it through a transaction number and information (including mail address or a place) linkage, as taught by Yang because “Customization of bills for clients can be expensive and wasteful of resources. The expense and wastefulness increases with the size of the customer base an entity such as a business is attempting to accommodate. However, by not so customizing, a company can find themselves in the position of having to respond to customer dissatisfaction and/or confusion. Such a reactive response can also be expensive and wasteful, and can lead to further loss of good will” (Yang; ¶0015).

Regarding claims 3 and 4: 
A display method comprising: (claim 3)
A non-transitory computer-readable storage medium storing a computer program that causes a computer to perform a process comprising: (claim 4)
Allin teaches:
in accessing a first memory and displaying business document data including a template,  (“FIG. 4 a shows the graphical user interface that is presented to a party that is entering the invoice details (e.g., the payee, the payor, or a third party estimator). The user interface of this example includes editable text fields for a project name 401, a contract number 403, and a date 405. Also included is an editable text table 407 containing fields for a billing item/payee name, a percent completed, a scheduled payment value, and an amount to be paid in the invoice. When creating or editing an invoice, these fields can be changed and new entries can be added to the table 407. When finished, the user clicks button 409 to save the changes. Alternatively, the user can click button 411 to discard any changes and revert to the previous version of the invoice.” ¶0032; Fig 4 (407)) Examiner note: Under Broadest Reasonable Interpretation (BRI), the template is being interpreted as the “previous version of the invoice” and the displaying step is being interpreted as the saved “editable text fields” with the required information. Also, refer to ¶0035-36 for more new and previous invoice details information; ¶0038 for memory details regarding invoice changes stored and ¶0023 for formatting templates details.
the first memory being configured to store therein, upon receipt of the business document data that is addressed to a specified recipient, (“the server 101 of the payment management system 100 includes a memory unit 101A that stores the invoice details. In some embodiments, the server also stores a history of changes made to the invoice (e.g., which party made which changes and when) and also stores the content of chat window 421. In some embodiments, this information is stored in the form of a log that allows a user to review the changes and comments that led to the current form of the invoice.” ¶0038; Fig 1 (100, 101A); Fig 4b (421)) Examiner note: Under BRI, the template that is addressed to a specified recipient is being interpreted as the “log that allows a user to review the changes and comments that led to the current form of the invoice” to see the final form. Also refer to ¶0023 for formatting templates details. As for the first and second memory, these are being interpreted as the same function that “memory unit 101A” perform to retrieve templates in relation to the issuer or biller (refer to ¶0038). The same can be appreciated in the applicant’s specification and drawings for 
from a terminal device over a network, (“FIG. 1 illustrates a payment management system 100 according to an embodiment of the invention. A server 101 is connected to a payor terminal 103 and a payee terminal 105. The server 101 contains a computer readable memory 101A (e.g., a hard drive) and a processor 101B. The server also includes hardware for connection to a local area network (LAN) and the Internet.” ¶0019; Fig 1 (103; 105 and 107)) Examiner note: Also refer to ¶0020-21 for more terminal details.
the received business document data in association with identification information of the recipient and identification information of an issuer of the business document data; (“The payor requests an invoice from the system (step 601), initiates the creation of the invoice (step 603), and enters/edits invoice details (step 605). After the payor has entered/edited the details of the invoice, the payor either sends the invoice to the payee (step 607) or saves the invoice without sending it to the payee. If the invoice is not sent, the payor can make further changes to the invoice (step 605). If the payor is ready to send the invoice to the payee (step 607), the payor makes a determination regarding the specified billing setting. If the payor wishes to use specified billing (i.e., payor-specified billing), a “lock” is placed on the invoice (step 609). The payee is then able to review the invoice details (step 611) and either approve or reject the invoice (step 613).” ¶0045-46; Fig 6 (605 and 607); Fig 9 (907 and 909)) Examiner note:
accessing, by a computer, a second memory that stores therein a first template having prescribed items set therein, a second template having items different from the prescribed items, and identification information identifying a target that needs to use the second template; (“FIG. 4 a shows the graphical user interface that is presented to a party that is entering the invoice details (e.g., the payee, the payor, or a third party estimator). The user interface of this example includes editable text fields for a project name 401, a contract number 403, and a date 405. Also included is an editable text table 407 containing fields for a billing item/payee name, a percent completed, a scheduled payment value, and an amount to be paid in the invoice. When creating or editing an invoice, these fields can be changed and new entries can be added to the table 407. When finished, the user clicks button 409 to save the changes. Alternatively, the user can click button 411 to discard any changes and revert to the previous version of the invoice.” ¶0032; Fig 4 (407)) Examiner note: Under BRI, the first template is being interpreted as the “previous version of the invoice” and the second template as the new version of the editing invoice in where “these fields can be changed and new entries can be added to the table 407”. For the first and second memory, this are being interpreted as the same function that “memory unit 101A” perform to retrieve templates in relation to the issuer or biller (refer to ¶0038). The same can be appreciated in the applicant’s specification and drawings for “Template Storage Unit 17”, meaning that the plurality of these memories are all integrated in the same unit. Also, refer to ¶0035-36 for more new and previous invoice details information and ¶0038 for memory details regarding invoice changes stored.
determining, by the computer, whether either the recipient or the issuer is the target that needs to use the second template; (“The processor is configured to generate two related invoices—a first invoice between the first and second parties, and a second invoice between the second and third parties. The processor is configured to selectively operate in a specified billing mode for the first invoice and for the second invoice. While operating in the specified billing mode for the first invoice, invoice details are entered by the first party. While not operating in the specified billing mode for the first invoice, invoice details are entered by the second party. Similarly, for the second invoice, invoice details are entered by the second party when specified billing is turned on and by the third party when specified billing is turned off.” ¶0004; Fig 1 (101B); Fig 4a and Fig 5) Examiner note: The determination step of the system and how the system determines who is the target that needs the second template was not further explained in the applicant’s specifications. However, under BRI this step is being interpreted as the ability of switching with the “specified billing mode” in where a payor enters the invoice details for the payee to fill and when the mode is turn off, the payee is the one entering the invoice details for the payor to approve, as stated in ¶0003 for this reference. For the first and second memory, this are being interpreted as the same function that “memory unit 101A” perform to retrieve templates in relation to the issuer or biller (refer to ¶0038). The same can be appreciated in the applicant’s specification and drawings for “Template Storage Unit 17”, meaning that the plurality of these memories are all integrated in the same unit. Also, refer to ¶0019 for more processor details and ¶0048-49 to learn more about the “specified billing switch” and “unlocked invoices”. To learn about “specified billing” refer to ¶0002 and ¶0028.
applying, by the computer, the second template to the business document data upon determining that the recipient or the issuer is the target that needs to use the second template; and(“FIG. 6 illustrates a method of using the payment management system 100 where the specified billing setting is changed during the creation of the invoice. The payor requests an invoice from the system (step 601), initiates the creation of the invoice (step 603), and enters/edits invoice details (step 605). After the payor has entered/edited the details of the invoice, the payor either sends the invoice to the payee (step 607) or saves the invoice without sending it to the payee. If the invoice is not sent, the payor can make further changes to the invoice (step 605).” ¶0045; Fig 6 (605 or 623); Fig 9 (907 and 909)) Examiner note: Also, refer to ¶0047 to see the additional changes a payor and a payee can do. 
applying, by the computer, the first template to the business document data upon determining that neither the recipient nor the issuer is the target that needs to use the second template, determining whether the first template has been customized, (“FIG. 4 a shows the graphical user interface that is presented to a party that is entering the invoice details (e.g., the payee, the payor, or a third party estimator). The user interface of this example includes editable text fields for a project name 401, a contract number 403, and a date 405. Also included is an editable text table 407 containing fields for a billing item/payee name, a percent completed, a scheduled payment value, and an amount to be paid in the invoice. When creating or editing an invoice, these fields can be changed and new entries can be added to the table 407. When finished, the user clicks button 409 to save the changes. Alternatively, the user can click button 411 to discard any changes and revert to the previous version of the invoice.” ¶0035-36; Fig 4a (411)) Examiner note:
and upon determining that the first template has been customized, storing the customized first template as the second template in association with the identification information in the second memory. (“As described above, the server 101 of the payment management system 100 includes a memory unit 101A that stores the invoice details. In some embodiments, the server also stores a history of changes made to the invoice (e.g., which party made which changes and when) and also stores the content of chat window 421. In some embodiments, this information is stored in the form of a log that allows a user to review the changes and comments that led to the current form of the invoice.” ¶0038; Fig 4b (427)) Examiner note: Under BRI, the storage of customized first templates is being interpreted as the “history of changes made to the invoice”. For the first and second memory, this are being interpreted as the same function that “memory unit 101A” perform to retrieve templates in relation to the issuer or biller. The same can be appreciated in the applicant’s specification and drawings for “Template Storage Unit 17”, meaning that the plurality of these memories are all integrated in the same unit. Also, refer to ¶0036 for example details and ¶0035 for more information regarding the display of changes and previous invoices display.

Moreover, Allin does explicitly teaches the storage of the template per se, but rather its changes, however Yang teaches such storage of customized templates ready for retrieval: “A template manager 103, accessible in one embodiment via a user interface (UI) 95, provides the ability for users to design billing templates, thus selecting data elements that will be rendered from the registered source applications and configure the layout of a bill. A template assignment module 104 provides the ability for users, via UI 95 or another modality, to define rules and assign different templates to specific customers or customer categories. BPA 100 thus allows billing personnel to create multiple billing templates based on customer need using the template management tool 103” ¶0104; Templates are made up of content areas. Within each content area, the user can place pre-defined content items chosen from a list of available items from the registered data sources. Pre-defined content items include data items, which comprise data taken directly from the data source. Pre-defined content items also include message items, which comprise messages stored in a database 77. The user can also create and incorporate custom content items. The custom content items can comprise, for example, text (e.g., free-form text entered by the user) and an image (e.g., any graphic, such as a company logo, a holiday image, etc.)” ¶0150; Fig 1 (77); Fig 2 (103)). Examiner note: Also, refer to ¶0235-238 for templates retrieval using a “bill presentment engine (BPE) 600” and “a transaction number” as stated in ¶0235, and ¶0229 to learn about the use of “template management module 103” for template designs. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Allin with the ability of storing entire templates tailored for each recipient by requesting it through a transaction number and information linkage, as taught by Yang because “Customization of bills for clients can be expensive and wasteful of resources. The expense and wastefulness increases with the size of the customer base an entity such as a business is attempting to accommodate. However, by not so customizing, a company can find themselves in the position of having to respond to customer dissatisfaction and/or confusion. Such a reactive response can also be expensive and wasteful, and can lead to further loss of good will” (Yang; ¶0015).

Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heimermann (U.S. Pub No. 20020143692 A1) is pertinent because it is “A fully automated, requisition-driven, “J.I.T.”-based, centralized e-procurement system, suitable for governments or entities with similar procurement needs. A Web site-based reverse-auction among competing authorized suppliers is employed for purchases of all goods and services, except those that must be procured by other means. Automated processes for: requisition handling and pooling; order formulation, processing and tracking; consolidated, distributed, and other shipping arrangements; procurement accounting and payment authorization; supplier-relations administration; centralized procurement catalog management; procurement data analysis and report and alert generation; procurement needs analysis; and inventory management are included.”
Pedreira de Freitas Ceribelli (U.S. Pub No. 20150142643 A1) is pertinent because it is “present disclosure may be used to enable multiple entities having interests in an event (such as a transaction) to receive and view information related to the event. Entities may receive alerts and status information related to different aspects of a transaction or other event.”
Schmidt (U.S. Pub No. 20080263007 A1) 
Watanabe (U.S. Pub No. 20180349693 A1) is pertinent because it is “A computer, which is configured to extract an attribute being a character string indicating a feature of a paper-based document, the computer stores template information dictionary information.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687  
                                                                                                                                                                                                      /VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688     
3/22/2022